Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/16/2022 has been entered. Claims 7, 8, 16, 17 are cancelled and pending claims 1-6, 9-15, 18-20 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowlessar (US 20090056560) in view of Lliorca (US 20160272100).

Re claims 1, 2, 3, 6, Kowlessar discloses a standing straw device (fig. 2, or device fig. 2 with the circular cross section for component 120 described in par. 18) for use in a drinking glass (glass G, fig. 1; it is noted that limitation “for use in a drinking glass” is a limitation of intended use; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) comprising: 
a sidewall component (120); 
a straw component (380 and straw S; see fig. 3) integrated within the sidewall component (see fig. 3), wherein the straw component comprises a housing (380) and a cylindrical tube (S) disposed vertically within the housing (380); and 
wherein the sidewall component (surface on 120 that can touch the glass G, see fig. 1) is adapted to adhere to an interior wall of a drinking glass (interior wall of glass G) via hydrogen bonding when at least partially filled with a fluid (capable of, when used with beverage/liquid, i.e. water, hydrogen bonding is formed between the glass surface and sidewall component; as best understood, applicant indicated in paragraph 21 that the hydrogen bonding is from the liquid).
Kowlessar does not teach a circular base component extending from the sidewall component, the circular base component comprising a pair of spring arms extending laterally and circularly away from the sidewall component.
Lliorca discloses a stand device (figs. 2-3) having a sidewall component 20 and a circular base component (below 20) extending from the sidewall component 20, the circular base component comprising a pair of spring arms 12 and 14 (par. 16: “self-tensioning”, par. 17 indicates flexible material, which provide the arms being spring arms to a certain degree) extending laterally and circularly away (see fig. 6) from the sidewall component.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowlessar to incorporate the teachings of Lliorca to provide a circular base component extending from the sidewall component, the circular base component comprising a pair of spring arms extending laterally and circularly away from the sidewall component. Doing so would provide for a more supportive base for the stand within the cup, as suggested in paragraph 14 and 16 of Lliorca. It is noted that even though the device taught by Lliorca is not a straw device, Lliorca’s disclosure is reasonably pertinent to the particular problem (utilizing circular base component that has a pair of spring arms associated with a stand to be inserted into a cup structure) with which the inventor was involved. In re Wood, 202 USPQ 171, 174.

Re claim 5, Kowlessar discloses the sidewall component comprises a convex outer surface (top and bottom exterior edge surfaces at 160 and 180 are convex, see figures 1-3).
Re claim 5, in the alternative, Kowlessar does not explicitly teach the sidewall component comprises a convex outer surface in figs. 1-3.
However, in paragraph 18, Kowlessar indicated that the sidewall component 120 can have any cross-section shape including circular and semi-circular, in which case, the sidewall component would have a convex outer surface. Further, in the alternative regarding claim 5, Lliorca also shows the sidewall component with a convex outer surface in figure 3 in a way that it appears to match the curvature of cup 30. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a convex outer surface, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, when the device is made for round/tubular glasses, convex outer surface or circular cross section sidewall component would be preferred over the rectangular cross section based on user aesthetic preference, hence a design choice consideration. 

Re claim 9, Kowlessar, as modified, discloses the circular base component is flexible (Lliorca, par. 16, par. 17: “the insert may be formed from the same sheets of material used to create flexible plastic cutting boards”).

Re claim 10, Kowlessar, as modified, discloses the circular base component (12, 14 taught by Lliorca) is configured to engage an interior sidewall of a drinking glass at a base of the drinking glass (par. 14: “the lower wings 12, 14 expand outwardly towards the inner walls of the cylindrical cup holder 30”).

Re claim 11, Kowlessar, as modified, discloses the standing straw device is stackable (cited standing straw device can be stacked onto another device).

Re claim 18, Kowlessar discloses a standing straw device (device shown in figs. 1-3 with circular cross section for component 120; par. 18) for engaging a drinking glass (G), the standing straw device comprising: 
a sidewall component (120) comprising a convex outer surface configured to engage an interior sidewall of the drinking glass (in paragraph 18, Kowlessar indicated that the sidewall component 120 can have any cross-section shape including circular and semi-circular, in which case, the sidewall component would have a convex outer surface that can engage interior sidewall of the drinking glass); 
a straw component (380, S) integrated within the sidewall component (fig. 3).  
Kowlessar does not teach a circular base component comprising a pair of spring arms extending laterally and circularly away from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass; and wherein the pair of spring arms are configured to compress inwardly away from the interior sidewall during insertion into the drinking glass, then relax and push outwardly against the interior sidewall once the standing straw device is inserted in the drinking glass to hold the standing straw device in place.
However, Lliorca discloses a stand device (figs. 2-3) having a sidewall component 20 and a circular base component 12, 14 comprising a pair of spring arms 12, 14 (par. 16) extending laterally and circularly away from a bottom of the sidewall component (bottom of 20) configured to engage the interior sidewall of a cup 30; and wherein the pair of spring arms 12, 14 are configured to compress inwardly away from the interior sidewall during insertion into the cup (Par. 16: “wings 12, 14 may be squeezed to form a “c”, lowered into and placed into the cup-holder 30”), then relax (par. 16: “and then released”) and push outwardly against the interior sidewall once the standing straw device is inserted in the drinking glass to hold the standing straw device in place (par. 16: “The wings 12, 14 are self-tensioning or self expanding and will expand so as to bias the outside of the wings 12, 14 towards the inner surface 32 of the cup holder 30, creating tension to hold the insert 10 in place”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowlessar to incorporate the teachings of Lliorca to provide a circular base component comprising a pair of spring arms extending laterally and circularly away from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass; and wherein the pair of spring arms are configured to compress inwardly away from the interior sidewall during insertion into the drinking glass, then relax and push outwardly against the interior sidewall once the standing straw device is inserted in the drinking glass to hold the standing straw device in place. Doing so would provide for a more supportive base for the stand within the cup, as suggested in paragraph 14 and 16 of Lliorca. It is noted that even though the device taught by Lliorca is not a straw device, Lliorca’s disclosure is reasonably pertinent to the particular problem (utilizing circular base component that has a pair of spring arms associated with a stand to be inserted into a cup structure) with which the inventor was involved. In re Wood, 202 USPQ 171, 174.

Re claim 19, Kowlessar discloses the sidewall component (120; fig. 2, Kowlessar) comprises an above the rim portion (160 portion is above the top rim of 240) and a below the rim portion (portion 180 is below the top rim of 240).
Re claim 20, Kowlessar discloses the convex outer surface of the sidewall component is adapted to adhere to an interior wall of the drinking glass via hydrogen bonding (Kowlessar: an outer surface on 120 that can touch the glass G, see fig. 1; when used with beverage/liquid, i.e. water, hydrogen bonding is formed between the glass surface and sidewall component; as best understood, applicant indicated in paragraph 21 that the hydrogen bonding is from the liquid).

Claim(s) 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowlessar (US 20090056560) in view of Lliorca (US 20160272100), further in view of Murphy (US 5244112).
Re claim 12, Kowlessar teaches a standing straw device (figs. 2-3) comprising; 
a sidewall component (120) shaped to conform to an interior sidewall of a drinking glass (par. 18: “circular cross section” is shaped to conform to an interior of a round glass; flat surface of component 120 as shown in fig. 1 is shaped to conform to interior sidewall of a rectangular or square shaped glass; it is noted that the structure of the glass is not positively recited); 
a straw component (380, tube S) integrated within the sidewall component (see fig. 3).
Kowlessar does not teach a circular base component extending from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass, the circular base component comprising a pair of spring arms extending laterally and circularly away from the sidewall component; and wherein an edge of each of the pair of spring arms is beveled to align with an angle of the interior sidewall of the drinking glass.
Lliorca discloses a stand device (figs. 2-3) with a sidewall 20, a circular base component 12, 14 extending from a bottom of the sidewall component 20 configured to engage the interior sidewall of a cup 30, the circular base component comprising a pair of spring arms 12, 14 (par. 16: “self-tensioning”, “self-expanding”) extending laterally and circularly away from the sidewall component (see figs. 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowlessar to incorporate the teachings of Lliorca to provide a circular base component extending from a bottom of the sidewall component configured to engage the interior sidewall of the drinking glass, the circular base component comprising a pair of spring arms extending laterally and circularly away from the sidewall component. Doing so would provide for a more supportive base within the cup, as suggested in paragraph 14 of Lliorca. It is noted that even though the device taught by Lliorca is not a straw device, Lliorca’s disclosure is reasonably pertinent to the particular problem (utilizing circular base component that has a pair of spring arms associated with a stand to be inserted into a cup structure) with which the inventor was involved. In re Wood, 202 USPQ 171, 174.

Additionally, Murphy teaches a stand for straw with a base having a plurality of arms 742, each having an edge (outer edge touching edge of the can) of each arm, shown in fig. 8, beveled to align with an angle of the interior sidewall of the drinking can bottom. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowlessar and Lliorca to incorporate the teachings of Murphy to provide an edge of each of the pair of spring arms is beveled to align with an angle of the interior sidewall of the drinking glass. Doing so would allow the base to be properly seated such that the stand straw device I kept in an upright stable manner for better hands-free drinking. 

Re claim 13, Kowlessar, as modified, discloses the sidewall component (a surface on 120 that can touch the glass G, see fig. 1, Kowlessar) is adapted to adhere to the interior wall of the drinking glass via hydrogen bonding (when used with beverage/liquid, i.e. water, hydrogen bonding is formed between the glass surface and sidewall component; as best understood, applicant indicated in paragraph 21 that the hydrogen bonding is from the liquid).

Re claim 14, Kowlessar discloses the straw component comprises a housing (380, fig. 3, Kowlessar) and a tube (S) disposed vertically within the housing.

Re claim 15, Kowlessar discloses a lip of the straw component (lip of straw S) extends above a top of the sidewall component (see fig. 1, Kowlessar).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowlessar (US 20090056560) in view of Lliorca (US 20160272100), further in view of Carr (US 1223933).
Re claim 4, Kowlessar discloses the standing straw device of claim 2, but does not teach the tube being oval.
However, Carr discloses a straw tube that is substantially oval (see figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an oval straw tube, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752